DETAILED ACTION
	This is a first office action in response to application 16/796,565 filed 02/20/2020, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second electrode overlapping at least one of the plurality of clock signal lines in a plan view” in claim 1 and “wherein the second electrode is provided in plurality, and the plurality of second electrodes cover the plurality of second holes in a one-to-one correspondence” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase “a second electrode overlapping at least one of the plurality of clock signal lines in a plan view” does not appear to be adequately shown or described within the specification in such a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is rejected under 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The phrase “a pixel circuit layer disposed on the display region of the base layer” is unclear in what is intended for the pixel circuit layer. To overcome The phrase “a pixel circuit layer disposed on  within the display region”
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the is defined by removing the components of 
	Further depending claims inherit the deficiencies of their respective base claims and are rejected under similar rationale. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication No. 2018/0032189 A1 hereinafter Lee.

Consider Claim 1:
	Lee discloses a display device comprising: (Lee, See Abstract.)
	a display panel configured to display an image; and (Lee, [0205-0207], [0042], “FIG. 5A is a plan view of an embodiment of an organic light emitting display panel that may be employed in display devices of the invention;”)
	an input sensing layer disposed on the display panel and including an input sensor and a plurality of input sensing lines electrically connected to the input sensor, (Lee, [0205-0207], [0234], [0135], “The touch detection unit TS includes a touch detection part TSP and touch signal lines TSL.  The touch detection part TSP and the touch signal lines TSL may have a single or multi-layer structure.”)
	wherein the display panel includes: a base layer including a display region and a non-display region; (Lee, [0205-0207], [0080], “As shown in FIG. 1A, the display surface IS of the display device DD may include a plurality of areas.  The display device DD may include a display area DD-DA where an image IM is displayed and a non-display area DD-NDA adjacent to the display area DD-DA.  The non-display area DD-NDA may be an area where no image is displayed.  FIG. 1A illustrates a vase as one example of the image IM.  The display area DD-DA may have a rectangular form as shown.  The non-display area DD-NDA may surround the display area DD-DA.  However, the inventive concepts are not limited thereto, and a form or shape of the display area DD-DA and the non-display area DD-NDA may vary in other embodiments.”)
	a circuit layer including a pixel circuit layer disposed on the display region of the base layer, and (Lee, [0205-0207], [0128], “As shown in FIG. 5C, the organic light emitting display panel DP includes a base layer SUB, a circuit layer DP-CL disposed on the base layer SUB, a light emitting element layer DP-OLED, and a thin film sealing layer TFE.”)
	a driving circuit layer disposed on the non-display region of the base layer and including a power electrode and a plurality of clock signal lines and providing a driving signal configured to drive the pixel circuit layer; (Lee, [0205-0207], [0131], [0130], “The circuit layer DP-CL may include a pixel circuit layer DP-PCL disposed in the display area DA and a driving circuit layer DP-DCL disposed in the non-display area NDA.  The pixel circuit layer DP-PCL may include circuits having the gate lines GL, the data lines DL, the light emitting lines EL, the initialization voltage line SL-Vint, the voltage line SL-VDD, and the pixels PX described above with reference to FIG. 5A.”)
	a light emitting element layer including a pixel electrode disposed on the pixel circuit layer and electrically connected to the pixel circuit layer, (Lee, [0205-0207], [0132], “The light emitting element layer DP-OLED includes organic light emitting diodes and a pixel definition layer.”)
	a light emitting layer disposed on the pixel electrode, and a common electrode disposed on the light emitting layer and extended toward the non-display region from the display region; (Lee, [0205-0207], [0152], “A pixel definition layer PDL and an organic light emitting diode OLED are disposed on the third insulation layer 30.  Referring to FIG. 6C, each of the organic light emitting diodes OLED may include a first electrode AE, a second electrode CE, a hole control layer HCL, an organic light emitting layer EML and an electron control layer ECL.  Particularly, the first electrode AE may be disposed on the circuit layer DP-CL (see FIG. 5C).  The organic light emitting layer EML may be disposed on the first electrode AE.  The second electrode CE may be disposed on the organic light emitting layer EML.”)
	a first electrode disposed between the plurality of clock signal lines and the plurality of input sensing lines and having a plurality of second holes defined therein; and a second electrode overlapping at least one of the plurality of clock signal lines in a plan view. (Lee, [0205-0207], [0195], “Accordingly, the conductive portion EP may, in turn, reduce or prevent a change in the touch sensitivity that otherwise would be caused by noise from the clock signal lines CL.” See Fig. 9D items CE, EP, and E-VSS.)

Consider Claim 2:
	Lee discloses the display device of claim 1, wherein the at least one of the plurality of clock signal lines includes a clock signal line that is disposed farthest from the display region and the second electrode overlaps the clock signal line that is disposed farthest from the display region in a plan view. (Lee, [0195], “Accordingly, the conductive portion EP may, in turn, reduce or prevent a change in the touch sensitivity that otherwise would be caused by noise from the clock signal lines CL.” See Fig. 9A items CE EP and E-VSS.)

Consider Claim 3:
	Lee discloses the display device of claim 2, wherein the second electrode is provided in plurality, and the plurality of second electrodes cover the plurality of second holes in a one-to-one correspondence. (Lee, [0205], “Referring to FIG. 9D, a conductive portion EP-2 may be disposed between the touch signal lines TSL and the plurality of clock signal lines CL (see FIG. 9B).  The conductive portion EP-2 may be disposed on the same layer as the second electrode CE.”)

Consider Claim 4:
	Lee discloses the display device of claim 1, wherein the first electrode electrically connects the power electrode and the common electrode. (Lee, [0195], “Accordingly, the conductive portion EP may, in turn, reduce or prevent a change in the touch sensitivity that otherwise would be caused by noise from the clock signal lines CL.” See Fig. 9A items CE EP and E-VSS.)

Consider Claim 5:
	Lee discloses the display device of claim 1, wherein the display panel further comprises a pixel defining film which is disposed on the pixel electrode and exposes at least a portion of the pixel electrode, and the second electrode is disposed on the pixel defining film. (Lee, [0152], “A pixel definition layer PDL and an organic light emitting diode OLED are disposed on the third insulation layer 30.  Referring to FIG. 6C, each of the organic light emitting diodes OLED may include a first electrode AE, a second electrode CE, a hole control layer HCL, an organic light emitting layer EML and an electron control layer ECL.  Particularly, the first electrode AE may be disposed on the circuit layer DP-CL (see FIG. 5C).  The organic light emitting layer EML may be disposed on the first electrode AE.  The second electrode CE may be disposed on the organic light emitting layer EML.”)

Consider Claim 7:
	Lee discloses the display device of claim 1, wherein the first electrode is disposed on the same layer with the pixel electrode. (Lee, [0170], “A conductive layer of the multilayer structure may include at least two of transparent conductive layers and metal layers.  A conductive layer of the multilayer structure may include metal layers with different metals.  The transparent conductive layer may include indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium tin zinc oxide (ITZO), PEDOT, metal nano wire, and graphene.  The metal layer may include silver, titanium, copper, aluminum, and an alloy thereof.”)

Consider Claim 8:
	Lee discloses the display device of claim 1, wherein the second electrode has conductivity. (Lee, [0170], “A conductive layer of the multilayer structure may include at least two of transparent conductive layers and metal layers.  A conductive layer of the multilayer structure may include metal layers with different metals.  The transparent conductive layer may include indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium tin zinc oxide (ITZO), PEDOT, metal nano wire, and graphene.  The metal layer may include silver, titanium, copper, aluminum, and an alloy thereof.”)

Consider Claim 9:
	Lee discloses the display device of claim 1, wherein the second electrode includes a transparent conductive layer. (Lee, [0170], “A conductive layer of the multilayer structure may include at least two of transparent conductive layers and metal layers.  A conductive layer of the multilayer structure may include metal layers with different metals.  The transparent conductive layer may include indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium tin zinc oxide (ITZO), PEDOT, metal nano wire, and graphene.  The metal layer may include silver, titanium, copper, aluminum, and an alloy thereof.”)

Consider Claim 10:
	Lee discloses the display device of claim 1, wherein the display panel further comprises a thin film encapsulation layer disposed on the light emitting element layer and the input sensing layer is directly disposed on the thin film encapsulation layer. (Lee, [0133], “The thin film sealing layer TFE seals the light emitting element layer DP-OLED.  The thin film sealing layer TFE may include at least two inorganic layers and an organic layer therebetween.  The inorganic layers protect the light emitting element layer DP-OLED from moisture and oxygen and the organic thin film protects the light emitting element layer DP-OLED from a foreign material such as dust particles.”)

Consider Claim 12:
	Lee discloses the display device of claim 1, wherein the plurality of second holes are filled with an insulation material. (Lee, [0163], “The thin film sealing layer TFE1 may include n-1 organic thin films OL1 to OLn-1 and the n-1 organic thin films OL1 to OLn-1 and the n inorganic thin films IOL1 to IOLn may be disposed alternately.  The n-1 organic thin films OL1 to OLn-1 may have a greater thickness than the n inorganic thin films IOL1 to IOLn on average.”)

Consider Claim 13:
	Lee discloses a display device comprising: (Lee, See Abstract.)
	a base layer having a display region and a non-display region defined thereon; (Lee, [0205-0207], [0080], “As shown in FIG. 1A, the display surface IS of the display device DD may include a plurality of areas.  The display device DD may include a display area DD-DA where an image IM is displayed and a non-display area DD-NDA adjacent to the display area DD-DA.  The non-display area DD-NDA may be an area where no image is displayed.  FIG. 1A illustrates a vase as one example of the image IM.  The display area DD-DA may have a rectangular form as shown.  The non-display area DD-NDA may surround the display area DD-DA.  However, the inventive concepts are not limited thereto, and a form or shape of the display area DD-DA and the non-display area DD-NDA may vary in other embodiments.”)
	a circuit layer including a driving circuit layer which is disposed on the base layer and includes a power electrode and a plurality of clock signal lines, and (Lee, [0205-0207],  [0131], [0130], “The circuit layer DP-CL may include a pixel circuit layer DP-PCL disposed in the display area DA and a driving circuit layer DP-DCL disposed in the non-display area NDA.  The pixel circuit layer DP-PCL may include circuits having the gate lines GL, the data lines DL, the light emitting lines EL, the initialization voltage line SL-Vint, the voltage line SL-VDD, and the pixels PX described above with reference to FIG. 5A.”)
	a pixel circuit layer; (Lee, [0205-0207],  [0128], “As shown in FIG. 5C, the organic light emitting display panel DP includes a base layer SUB, a circuit layer DP-CL disposed on the base layer SUB, a light emitting element layer DP-OLED, and a thin film sealing layer TFE.”)
	a light emitting element layer disposed on the circuit layer and including a pixel electrode, a light emitting layer, and a common electrode sequentially laminated; (Lee, [0205-0207], [0152], “A pixel definition layer PDL and an organic light emitting diode OLED are disposed on the third insulation layer 30.  Referring to FIG. 6C, each of the organic light emitting diodes OLED may include a first electrode AE, a second electrode CE, a hole control layer HCL, an organic light emitting layer EML and an electron control layer ECL.  Particularly, the first electrode AE may be disposed on the circuit layer DP-CL (see FIG. 5C).  The organic light emitting layer EML may be disposed on the first electrode AE.  The second electrode CE may be disposed on the organic light emitting layer EML.”)
	a pixel defining film which is disposed on the pixel electrode and exposes at least a portion of the pixel electrode; and (Lee, [0152], [0205-0207], “A pixel definition layer PDL and an organic light emitting diode OLED are disposed on the third insulation layer 30.”)
	a second electrode disposed on the pixel defining film and overlapping at least one of the plurality of clock signal lines in a plan view. (Lee, [0205-0207], [0195], “Accordingly, the conductive portion EP may, in turn, reduce or prevent a change in the touch sensitivity that otherwise would be caused by noise from the clock signal lines CL.”)

Consider Claim 14:
	Lee discloses the display device of claim 13, further comprising a first electrode electrically connecting the power electrode and the common electrode and overlapping at least some of the plurality of clock signal lines, wherein the first electrode has a plurality of second holes defined therein, and the second electrode overlaps the plurality of second holes in a plan view. (Lee, [0195], “Accordingly, the conductive portion EP may, in turn, reduce or prevent a change in the touch sensitivity that otherwise would be caused by noise from the clock signal lines CL.” See Fig. 9D items CE EP and E-VSS.)

Consider Claim 15:
Lee discloses the display device of claim 14, wherein the second electrode is provided in plurality, and the second electrodes respectively correspond to the plurality of second holes in a one-to-one correspondence. (Lee, [0206], “A plurality of through holes HL may be defined in the conductive portion EP-2.  The plurality of through holes HL may serve to discharge gases occurring from layers including an organic layer.  The plurality of through holes HL might not overlap the overlapping area OA (see FIG. 9B) where the touch signal lines TSL and the clock signal lines CL overlap.  In FIG. 9D the through holes HL are not defined in an area overlapping the clock signal lines CL (see FIG. 9B) in the third direction DR3.  According to another embodiment of the inventive concept, the through holes HL may not be defined in an area overlapping the touch signal lines TSL in the third direction DR3.”)

Consider Claim 16:
	Lee discloses the display device of claim 13, further comprising a thin film encapsulation layer disposed on the common electrode. (Lee, [0159], “A thin film sealing layer TFE is disposed on the second electrode CE.  The thin film sealing layer TFE is disposed at the plurality of pixels PX.  The thin film sealing layer TFE includes at least one inorganic layer and at least one organic layer.  The thin film sealing layer TFE may include a plurality of inorganic layers and a plurality of organic layers, which are stacked alternately.”)

Consider Claim 17:
	Lee discloses the display device of claim 16, further comprising an input sensing layer directly disposed on the thin film encapsulation layer and including an input sensor and a plurality of input sensing lines electrically connected to the input sensor, wherein the second electrode is disposed between the input sensing lines and the plurality of clock signal lines. (Lee, [0169], “As shown in FIG. 8A, the touch detection unit TS includes a first conductive layer TS-CL1, a first insulation layer TS-IL1 (hereinafter referred to as a first touch insulation layer), a second conductive layer TS-CL2, and a second insulation layer TS-IL2 (hereinafter referred to as a second touch insulation layer).”)

Consider Claim 18:
	Lee discloses the display device of claim 13, wherein the second electrode includes a transparent conductive layer. (Lee, [0170], “A conductive layer of the multilayer structure may include at least two of transparent conductive layers and metal layers.  A conductive layer of the multilayer structure may include metal layers with different metals.  The transparent conductive layer may include indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium tin zinc oxide (ITZO), PEDOT, metal nano wire, and graphene.  The metal layer may include silver, titanium, copper, aluminum, and an alloy thereof.”)

Consider Claim 19:
	Lee discloses the display device of claim 13, further comprising at least one first hole passing through the display region of the base layer. (Lee, [0030], “In an embodiment, the conductive portion may include a first conductive layer disposed on the same layer as the first electrode and having a plurality of first through holes defined therethrough and a second conductive layer disposed on the same layer as the second electrode.”)

Consider Claim 20:
	Lee discloses the display device of claim 13, wherein the second electrode overlaps a clock signal line that is disposed farthest from the display region in a plan view. (Lee, [0195], “Accordingly, the conductive portion EP may, in turn, reduce or prevent a change in the touch sensitivity that otherwise would be caused by noise from the clock signal lines CL.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. Patent Application Publication No. 2018/0032189 A1 as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application Publication No. 2005/0264689 A1 hereinafter Yang.

Consider Claim 11:
	Lee discloses the display device of claim 1, however does not specify wherein a first hole passing through the display panel and the input sensing layer is defined, and the first hole is surrounded by the display region in a plan view.
	Yang however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to utilize a hole within the display area to provide additional modules and therefore teaches a first hole passing through the display panel and the input sensing layer is defined, and the first hole is surrounded by the display region in a plan view. (Yang, [0014], “The display panel 1 is drilled a hole 11 at the top center portion to accommodate the web video camera set 2 thereat, with a diameter corresponding to the outer diameter of the web video camera set 2.  The gap between the hole 11 and the web video camera set 2 is sealed.  Thus, the web video camera set 2 is securely installed in the display pane 1 to take a picture or video.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing Yang and would have been utilized for the obvious purpose of taking a picture or video. (Yang, [0014])

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)/(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm 
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626